U.S SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10 – Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number1-6471 PGI INCORPORATED (Exact name of registrant as specified in its charter) FLORIDA 9-0867335 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) , SUITE 100, ST. LOUIS, MISSOURI63105 (Address of principal executive offices) (314) 512-8650 (Registrant’s telephone number, including area code) N/A (Former Name, Former Address and Former Fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Sec. 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerAccelerated filerNon-accelerated filer Smaller reporting company X (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes NoX State the number of shares outstanding of each of the registrant's classes of common equity, as of the latest practicable date:As of November 14, 2011, there were 5,317,758 shares of the registrant’s common stock, $.10 par value per share, outstanding. 1 PGI INCORPORATED AND SUBSIDIARIES Form 10 – Q For the Quarter Ended September 30, 2011 Table of Contents Form 10 - Q Page No. PART I FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Statements of Financial Position September 30, 2011 (Unaudited) and December 31, 2010 3 Condensed Consolidated Statements of Operations (Unaudited) Three and Nine Months Ended September 30, 2011 and 2010 4 Condensed Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended September 30, 2011 and 2010 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 14 PART II OTHER INFORMATION Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. [Removed and Reserved] 15 Item 5. Other Information 15 Item 6. Exhibits 15 SIGNATURE 16 EXHIBIT INDEX 17 2 PART I FINANCIAL INFORMATION Item 1.
